Citation Nr: 9925320	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  97-28 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for multiple 
sclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1994 to September 
1996.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a November 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Colombia, South 
Carolina, which granted the veteran's claim of service 
connection for multiple sclerosis and assigned a minimum 
rating of 30 percent.  A notice of disagreement was submitted 
in January 1997, and a statement of the case was issued in 
April 1997.  The veteran filed his substantive appeal and 
request for a personal hearing in July 1997.  In February 
1998, the veteran appeared and testified before a hearing 
officer at the RO.  

It is noted that the veteran also submitted a claim of 
service connection for acute transverse myelitis.  During his 
hearing in February 1998, the veteran clarified that he 
considered the condition as part of his multiple sclerosis.  
It was then determined that it would no longer be considered 
a separate claim.  See February 1998 personal hearing 
transcript at pages 12 and 13.  


REMAND

Initially, the Board notes that the veteran's claim for is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1998).  This finding is based on the veteran's 
evidentiary assertion that his service-connected disability 
has increased in severity.  See Drosky v. Brown, 10 Vet. App. 
251, 254 (1997) (citing Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992)).  There is a further duty to assist the 
veteran in developing the facts pertinent to his claim 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).

During his personal hearing in February 1998, the veteran 
asserted that he is receiving ongoing treatment at Shaw Air 
Force Base.  In addition, he maintained that his service-
connected multiple sclerosis is more severe than represented 
by the current 30 percent rating and has worsened since the 
October 1996 VA examination in which he was found to be in 
remission.  

A review of the record shows that entitlement to service 
connection for multiple sclerosis was established by rating 
action of November 1996.  The disability was rated as 30 
percent disabling effective from September 17, 1996.  The 
grant of service connection was based on the service medical 
records and the October 1996 VA examination.  The Board notes 
that although another VA examination was conducted in 
November 1996, that examination was not referred to in the 
November 1996 rating decision.  

The Board notes that on neurological examination in November 
1996, the examiner noted the following: normal mental status 
and cranial nerve function; motor system demonstrated normal 
muscle mass, tone, strength, station, gait and coordination; 
sensory examination demonstrated no significant abnormalities 
or primary sensory modalities; and tendon reflexes brisk and 
Babinski sign present bilaterally.  The examiner noted that 
the diagnosis of multiple sclerosis had been established.  
The examiner further commented that there were minor residual 
signs of reflux hyperactivity and that Babinski signs 
bilaterally were present.  Additionally, the veteran noticed 
complaints that were not sufficient to induce obvious 
neurological abnormalities.  

Subsequent records show that in March 1997, the veteran 
complained of difficulty with aches and breathing.  However, 
in April 1997, it was noted that the veteran's multiple 
sclerosis was in remission.  In May 1997, the veteran 
complained of pain under the right side of his jaw, which was 
worse when opening his mouth and no pain on swallowing.  The 
examiner noted possible right submandibular infection with 
partial response due to use of immunosuppressants for 
multiple sclerosis.  In July 1997, the veteran complained of 
left-sided weakness.  It was noted that he had been doing 
well over the last year on betaseron and that there had been 
no exacerbations since May 1996.  The evaluation revealed 
that the veteran was not in acute distress, color was good, 
and was affect appropriate.  Head, ears, eyes, nose and 
throat were normal.  The chest was also normal.  Neurological 
evaluation revealed an intact central nervous system, no 
nystagmus, and very minimal weakness in the left upper 
extremity and not in the left lower extremity.  Balance and 
deep tendon reflexes were within normal limits.  The examiner 
reported an assessment of multiple sclerosis exacerbation, 
and that the weakness was subjective.  At the time of the 
follow-up visit, the veteran also complained of a growth on 
the back of his throat.  An examination of the head, ears, 
eyes, nose and throat examination revealed: symmetrical 
without masses lesion without lymphadenopathy; tympanic 
membrane pearly gray and all landmarks present; extraocular 
muscles intact without nystagmus and pupils equal, round, 
reactive to light and accommodation; nerves patent; and no 
erythema or drainage, no lump seen, neck supple, chest normal 
excursion without adventitious sounds, vesicular breath 
sounds all lobes.  Neuro strength all extremities were strong 
and equal.  Further treatment records show that in October 
1997, the veteran complained about his vision, and it was 
noted that he would be referred to a neurologist.  Vertical 
nystagmus was noted.  

In November 1997, the veteran underwent magnetic resonance 
imagings (MRIs) of the spine and brain.  The MRI of the brain 
revealed two small areas of abnormal signal intensity within 
the deep white matter of the brain, and the examiner 
commented that it could be consistent with the clinical 
diagnosis of multiple sclerosis.  The MRI of the neck 
revealed the following: no abnormalities at the cervical 
spine; the cervical spine is free of areas of significant 
spinal stenosis; the cervical spine cord appeared normal with 
no areas of increased signal intensity or areas of abnormal 
contrast enhancement; and the craniovertebral junction 
appeared normal.  When seen in December 1997, it was noted 
that the veteran had no new complaints at that time. 

In February 1998, the veteran testified that he experiences 
left-sided weakness, and that his condition is treated with 
steroids.  He also experiences side effects from the steroids 
such as pain in his legs and flu-like symptoms.  He takes 
Tylenol about every other day for the aching in his legs.  He 
has had problems swallowing and his eyes.  He has 
difficulties walking long distances and at times getting his 
legs to move.  Since he had been discharged from service, his 
physician has seen him on four occasions regarding the left-
sided weakness, problems swallowing, and difficulties with 
his vision.  He also has occasional headaches.  In addition 
to those four visits, he is seen once a month for follow-up 
appointments.  He also experiences stuttering and mumbling 
during the periods of right or left-sided weakness.  He noted 
that he had two attacks of the condition within the past two 
months and that he has had a total of six of them.  He 
experiences personal stress.  Since his separation from 
service, he has limited his physical activities, and tries 
not to tire himself.  He is on a special diet and had to give 
up some of his favorite foods.  He needs eight to nine hours 
of sleep, or else he will get tired and sick.  

The Board notes that there are no treatment records from 1998 
on to include those showing exacerbations of the veteran's 
service-connected disability.  As noted, the veteran asserts 
that his disability has worsened.  The VA has a duty to 
assist in the development of the claim.  38 U.S.C.A. § 5107 
(West 1991).  Fulfillment of the VA statutory duty to assist 
the appellant includes the procurement and consideration of 
any relevant VA or other medical records.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Ferraro v. Derwinski, 1 
Vet. App. 326 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990).  Moreover, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
has stated that the duty to assist claimants in developing 
the facts pertinent to their claims may, under appropriate 
circumstances, include a duty to conduct a thorough and 
contemporaneous medical examination.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  In addition, the VA's duty to assist 
includes the conduct of VA examination where the record does 
not adequately reveal the current state of the claimant's 
disability.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) citing Schafrath V. Derwinski, 1 Vet. App. 589, 595 
(1991).  The Court has held that where the veteran claims 
that a disability is worse than when originally rated, and 
the available evidence is inadequate to evaluate the current 
state of the condition, VA must provide a new examination.  
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle, 2 Vet. App. at 632. 

In light of the foregoing, the veteran's recent treatment 
records should be obtained.  Subsequently, he should be 
afforded a VA examination in order to ascertain the current 
level of severity of his multiple sclerosis to include 
myelitis.  Thereafter, the RO should review the claims in 
light of the additional evidence.  In adjudicating the issue 
of the proper rating for multiple sclerosis under Diagnostic 
Code 8018, the RO should consider whether the individual 
manifestations of the disease, for example, impairment of 
vision, disturbances of sensory and motor function of each 
upper and lower extremity, psychiatric disability, and 
disturbances of urinary function, etc., warrant individual 
ratings under separate diagnostic codes.  

In addition, the Board notes that the Court recently rendered 
a decision in Fenderson v. West, 12 Vet. App 119 (1999).  The 
Board notes that, according to Fenderson, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  In this case, the RO granted a 30 
percent rating for the veteran's service-connected disability 
effective as of the effective date of service connection.  As 
such, the RO apparently did not find that staged ratings were 
warranted.  However, when the RO considers the veteran's 
claim, the actual issue in appellate status is as shown on 
the front page of this remand, and the RO should consider 
staged ratings.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should contact the veteran and 
determine where he has received medical 
treatment for his multiple sclerosis.  
Thereafter, the RO should obtain and 
associate with the claims file copies of 
all clinical records, which are not 
already in the claims file, of the 
veteran's treatment at the indicated 
facilities to include Shaw Air Force 
Base.

2.  The veteran should be afforded a VA 
neurological examination to determine the 
current nature, extent, and 
manifestations of the veteran's multiple 
sclerosis disability.  All indicated x-
rays and laboratory tests should be 
completed.  The claims file, to include 
all evidence added to the record pursuant 
to this REMAND, should be made available 
to the examiner prior to the examination.  
The examiner's report should describe all 
symptomatology attributable to multiple 
sclerosis and should indicate if the 
veteran has myelitis.  

3.  Thereafter, the RO should review the 
claim in light of the additional 
evidence.  In adjudicating the issue of 
the proper rating for multiple sclerosis 
to include myelitis under Diagnostic Code 
8018, the RO should consider whether the 
individual manifestations of the disease, 
for example, impairment of vision, 
disturbances of sensory and motor 
function of each upper and lower 
extremity, psychiatric disability, and 
disturbances of urinary function, etc., 
warrant individual ratings under separate 
diagnostic codes.  The RO should also 
consider staged ratings per Fenderson.  
If any action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.






		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




